Exhibit 10.34
 
AMENDMENT NO. 3 TO
 
FOREBEARANCE AND WARRANT MODIFICATION AGREEMENT
 
THIS AMENDMENT NO. 3, dated as of May 29, 2009 (this “Amendment”), to that
certain forbearance and waiver modification agreement, dated February 25, 2009,
as amended by that certain Amendment No.1 to forbearance and waiver modification
agreement, dated May 6, 2009, and that certain Amendment No. 2 to forbearance
and waiver modification agreement, dated May 14, 2009 (collectively, the
“Agreement”), by and between NATIONAL HOLDINGS CORPORATION, a Delaware
corporation (the “Company”), and CHRISTOPHER C. DEWEY (the “Lender “).


W I T N E S S E T H
 
WHEREAS, as of the date hereof there is currently a principal amount of $500,000
due the Lender; and
 
WHEREAS, the Company and the Lender wish to amend the Agreement on the terms set
forth herein.
 
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend the Agreement
as follows:
 
1.           Definitions; References; Continuation of Agreement.  Unless
otherwise specified herein, each term used herein that is defined in the
Agreement shall have the meaning assigned to such term in the Agreement.  Each
reference to “hereof,” “hereto,” “hereunder,” “herein” and “hereby” and each
other similar reference, and each reference to “this Agreement” and each other
similar reference, contained in the Agreement shall from and after the date
hereof refer to the Agreement as amended hereby.  Except as amended hereby, all
terms and provisions of the Agreement shall continue unmodified and remain in
full force and effect.  Capitalized terms used herein not otherwise defined
having the meanings ascribed to them in the Agreement.
 
2.           Amendment.  Section 3 of the Agreement is hereby amended as
follows: the date “May 22, 2009” is hereby deleted and in its place and stead
the date “June 1, 2010” is inserted.
 
3.           Intentionally Omitted.


4.           Modification of Note.  Section 1(a) of the Note is hereby amended
as follows: the interest rate of “ten percent (10%) per annum” is hereby deleted
and in its place and stead the interest rate of “seven percent (7%) per annum”
is inserted.  The parties hereto hereby acknowledge that the interest rate of
the Note as modified hereby shall begin accruing at the reduced rate as of June
1, 2009.  Except as modified hereby, the Note shall remain in full force and
effect.
 
5.           Counterparts.  This Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


 
 

--------------------------------------------------------------------------------

 
6.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.
 
NATIONAL HOLDINGS CORPORATION
 


 
By:  /S/ MARK GOLDWASSER
Mark Goldwasser, CEO




/S/  CHRISTOPHER C.
DEWEY                                                                           
Christopher C. Dewey
 
 
 
2